UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                           No. 04-6846




IN RE:   WALTER JACOB DAVIS,




                                                          Petitioner.




                 On Petition for Writ of Mandamus.
                      (CR-94-73; CA-01-59-5-F)


Submitted:   September 16, 2004         Decided:   September 28, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Walter Jacob Davis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Walter   Jacob   Davis    petitions   for      writ   of   mandamus,

alleging the district court has unduly delayed in acting upon his

Fed. R. Civ. P. 60(b) motion.         Although we find that mandamus

relief is not warranted, because the delay is not unreasonable, we

deny the mandamus petition without prejudice to the filing of

another mandamus petition if the district court does not act

expeditiously.     We   grant   Davis’     motion   to   proceed     in   forma

pauperis. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                            PETITION DENIED




                                   - 2 -